DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “performing an offset cancellation for the current signal to remove an offset of the current signal”. However, Applicant’s disclosure does not specify how the offset cancellation is determined or obtained. Claim 6 recites similar limitations. Other claims are rejected due to dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guedon et al. U.S. Patent Publication No. 2020/0192520 (hereinafter Guedon) in view of Jin et al. U.S. Patent Publication No. 2020/0012833 (hereinafter Jin).
Consider claim 1, Guedon teaches a finger detecting system comprising (Figures 1-3): a finger sensing circuit configured to detect a finger of a user and output a current signal as a finger signal according to the detected finger (Figure 3 and [0042], input circuitry 40. Figure 3, current 51); and a signal processing circuit (Figure 3, 40 and 41), coupled to the finger sensing circuit (Figure 3, 40 and 41), for receiving the current signal from the finger sensing circuit (Figure 3, current 51), performing an offset cancellation for the current signal to remove an offset of the current signal (Figure 3 and [0042], current offset cancellation 104); generating a compensation signal according to the current signal ([0042], common mode signals), generating a current difference signal according to the current signal and the compensation signal ([0042], receive the current and removes common mode signals. Thus “removes” implies a “difference”), and converting the current signal without the offset to a voltage signal for finger data analysis (Figure 3 and [0042], cancels current offset to produce a touch signal 52. Figure 3, I2V 106. Figure 3, processing circuitry 109).
Guedon does not appear to specifically disclose fingerprint sensing circuit configured to detect a light reflected from a fingerprint of a user. 
However, in a related field of endeavor, Jin teaches a fingerprint recognition sensor (abstract) and further refers to fingerprint recognition sensor has generally used as capacitive and optical type in [0005]. In addition, Jin teaches fingerprint sensing circuit configured to detect a light reflected from a fingerprint of a user [0029].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an optical fingerprint sensor as taught by Jin with the benefit that the fingerprint recognition sensor may further include a thin film transistor for transmitting a current signal caused by generation of charges by the photo sensor to a data lead-out line as suggested by Jin in [0029]. In addition, capacitive and optical fingerprint recognition sensors are generally used as fingerprint sensors as suggested in [0005].

Consider claim 2, Guedon and Jin teach all the limitations of claim 1. In addition, Guedon teaches the signal processing circuit measures the current signal outputted from the finger sensing circuit ([0042] and figure 3, current), and converts the current difference signal to a voltage signal (Figure 3, I2V 106). In addition, Jin teaches fingerprint [0029].

Consider claim 3, Guedon and Jin teach all the limitations of claim 2. In addition, Guedon teaches the signal processing circuit comprises an integrator performed on the current difference signal (Figure 3, accumulator 106 and [0042] differential sensing to produce a touch signal 52).

Consider claim 4, Guedon and Jin teach all the limitations of claim 2. In addition, Guedon teaches the signal processing circuit comprises an operator performed on the current signal and the compensation signal, to generate the current difference signal ([0042], differential sensing and thus differential operator).

Consider claim 6, Guedon teaches a method of finger detection for a signal processing circuit of a finger detecting system (Figures 1-3), the method comprising: receiving a current signal from a finger sensing circuit of the finger detecting system (Figure 3, current 51); performing an offset cancellation for the current signal, to generate a compensation signal (Figure 3, offset cancellation 104); generating a current difference signal according to the compensation signal and the current signal (Figure 3 ([0042], receive the current and removes common mode signals. Thus “removes” implies a “difference”); converting the current difference signal to a voltage signal (Figure 3, I2V 106); and converting the voltage signal from an analog signal to a digital signal for a finger data analysis (Figure 3, ADC 108), wherein the finger sensing circuit detects a finger of a user and outputs the current signal as a finger signal according to the detected finger Figure 3 and [0042], input circuitry 40. Figure 3, current 51). 
Guedon does not appear to specifically disclose fingerprint sensing circuit detects a light reflected from a fingerprint of a user. 
However, in a related field of endeavor, Jin teaches a fingerprint recognition sensor (abstract) and further refers to fingerprint recognition sensor has generally used as capacitive and optical type in [0005]. In addition, Jin teaches fingerprint sensing circuit detects a light reflected from a fingerprint of a user [0029].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an optical fingerprint sensor as taught by Jin with the benefit that the fingerprint recognition sensor may further include a thin film transistor for transmitting a current signal caused by generation of charges by the photo sensor to a data lead-out line as suggested by Jin in [0029].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guedon and Jin as applied to claim 1 above, and further in view of Liu et al. U.S. Patent Publication No. 2016/0357299 (hereinafter Liu).
Consider claim 5, Guedon and Jin teach all the limitations of claim 1.
Guedon does not appear to specifically disclose the fingerprint module is provided a constant voltage to output the current signal.
However, in a related field of endeavor, Liu teaches an input sensing in [0001] and further teaches the fingerprint module is provided a constant voltage to output the current signal ([0051], drives with a voltage and senses a resulting respective charge and further refers to integrated current signal. [0050] refers to drive a constant voltage waveform).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to drive a constant voltage as taught by Liu since in general the processing system excites or drives sensing elements of the sensor electrode collection with a sensing signal and measures an induced or resulting signal that includes the sensing signal and effects of input in the sensing region as suggested by Liu in [0050-0051].

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
On pages 5-7, Applicant argues that “claim 1 is amended to specify "generating a compensation signal according to the current signal, generating a current difference signal according to the current signal and the compensation signal", to clarify that the compensation signal is generated according to the current signal, which is different from the current 5ib that is not generated according to the current 51a as taught by Guedon.” The Office respectfully disagrees for the following reasons.
Guedon teaches in [0042], generating a compensation signal according to the current signal ([0042], common mode signals), generating a current difference signal according to the current signal and the compensation signal ([0042], receive the current and removes common mode signals. Thus, “removes” implies a “difference”). Consequently, these arguments have been considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621